       Case 3:18-cv-00191-JWD-RLB            Document 142      09/08/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA


COREY MARQUEE ADAMS (#357624)
                                                           CIVIL ACTION
VERSUS
                                                           NO. 18-191-JWD-RLB
LOUISIANA DEPT. OF CORR., ET AL.

                                          OPINION

       After independently reviewing the entire record in this case and for the reasons

set forth in the Magistrate Judge's Report (Doc. 141) dated August 14, 2020, to which

no objection was filed;

       IT IS ORDERED that the plaintiff’s claims against defendant Juan Smith are

dismissed, without prejudice, for failure of the plaintiff to serve the defendant as required by

Federal Rule of Civil Procedure 4(m).

       Signed in Baton Rouge, Louisiana, on September 8, 2020.

                                                    S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
